Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Leroy Maurice Deveaux appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing without prejudice his action filed pursuant to Hazel-Atlas Glass Co. v. Hartford-Empire Co., 322 U.S. 238, 64 S.Ct. 997, 88 L.Ed. 1250 (1944). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See De-Veaux v. United States, No. 2:10-cv-01703-JMC, 2012 WL 2277935 (D.S.C. June 18, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.